DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 4-12, 14-17 are pending.  Applicant’s previous election of Group I, claims 1-2, 4-10, 12, 14-17, and the following species, still applies and claims 11 remain withdrawn.

    PNG
    media_image1.png
    394
    1086
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 03/14/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim(s) 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “a cross-linker” in an amount of 0-25% which makes it unclear if this ingredient is optional (i.e., may be present at 0%) or not.  It is noted that the claim uses “optionally” for other optional ingredients.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-10, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubbels et al. (WO 2015/100198, citations made to U.S. 2016/0340548) in view of ONeil et al. (U.S. 5,338,574) in view of Friebe et al. (U.S. 6,162,756).
Regarding claims 1-2, 4-10, 12, 14-15, Gubbels teaches a two part moisture curable composition curable to form a caulking material as in claims 14-15 ([0066], [0073]) with the first part being a base component comprising an overlapping amount of siloxane polymer with an overlapping amount of terminal hydrolysable groups and an overlapping viscosity and an overlapping amount of reinforcing filler, e.g., precipitated calcium carbonate, ([0031], [0039], [0066]), as in claims 2, 8, 9, and 12.  
The second part (catalyst component) is mixed with the first part in an overlapping ratio ([0071]) as in claim 10, and includes a crosslinking polymer (B) and a silane (D) which may be Applicant’s elected species (i.e., bis 3 trimethoxysilylpropylamine) ([0051], [0066]), as in claims 4-7.  The crosslinking polymer is disclosed as having hydrolysable groups and may be an organic polymer substituted by silicon bonded hydrolysable groups ([0033]).  The particular details regarding possible organic polymer substituted by silicon bonded hydrolysable groups is not disclosed explicitly with respect to the crosslinker (B), however, the polymer in the base component is also disclosed as being an organic polymer substituted by silicon bonded hydrolysable groups ([0014], [0026]-[0027]) and is particularly disclosed as being a 
Gubbels does not disclose that the crosslinker part of the 2 part composition includes an adhesion promoter however the overall composition is disclosed as having non-dipodal adhesion promoters ([0057], [0059]).  When the overall composition is split into two parts there are only three possible parts in which to put the adhesion promoter (only in the base part, only in the crosslinker part, and in both parts) such that putting the adhesion promoter in the crosslinker part is prima facie obvious in view of the finite number of possible options for where to include the adhesion promoter.
Gubbels also discloses that a tin based catalyst is not required in the composition, but never precludes such a catalyst ([0012]) and teaches that the inventive composition may still “need” minimized (but still present) condensation cure catalysts ([0005]).  Gubbels also acknowledges that moisture condensation of hydrolysable silane groups generally occurs without a catalyst in ambient conditions due to ambient moisture, with condensation catalysts (e.g., tin catalysts) being used to accelerate this process and with two part sealant compositions typically having a time to cure of 4-24 hours ([0003]-[0004]).  ONeil confirms this teaching from Gubbels by teaching that moisture curable silane compositions cure at room temperature without a catalyst but typically include catalyst to accelerate the cure rate (see abstract, col. 5, lines 1-15).  
Thus, because Gubbels does not preclude catalysts and indicates that such catalysts may still be needed at minimal amounts ([0005]) it would be obvious to include tin condensation catalysts in the composition of Gubbels.  This is further obvious in view of the motivation from Gubbels and ONeil regarding including tin based condensation catalyst in compositions that are capable of curing (slowly) without catalysts, in order to speed up the curing rate of the composition (especially to accelerate the curing time from 24 hours in the non-catalyzed examples to a lower curing time within the 4-24 hour range of [0004] for faster application in the construction industry).
Regarding the part into which the catalyst is added, as explained above, there are only three possible parts in which to put the catalyst (only in the base part, only in the crosslinker part, and in both parts) such that putting the catalyst in the crosslinker part is prima facie obvious in view of the finite number of possible options for where to include the catalyst.  
Modified Gubbels teaches all of the above subject matter, including an overlapping amount of the polyoxyalkylene polymer with terminal silicon bonded hydrolysable groups and the bis 3 trimethoxysilylpropylamine ([0068]) in the crosslinking component but does not disclose the claimed amount of adhesion promoter or tin catalyst.  However, the amount of adhesion promoter is obvious to adjust to within the claimed range as an art-recognized result effective variable for the purposes of controlling adhesion.  Likewise, the amount of condensation catalyst is obvious to adjust to within the claimed range as an art-recognized result effective variable for the purposes of controlling the cure speed.   
In addition and as an alternative to the above result effective variable obviousness, Friebe is also directed to two part moisture curable silicone compositions and teaches that a suitable amount of condensation catalyst is 0.005-5 parts per 100 parts of the base polymer and a suitable amount of adhesion promoters (coupling agents) is 0-20 parts per 100 parts of the base polymer (col. 5, lines 25-50, col. 7, lines 45-70).  These amounts are based on the base polymer but would overlap the claimed ranges when converted to a weight percentage of the crosslinking component of the two part composition (i.e., taking into account the amount of the base polymer in the overall composition and taking into account the ratio of base component to crosslinking component).  Thus, it would have been obvious to have used the above amounts of condensation catalyst and adhesion promoter from Freibe for the condensation catalyst and adhesion promoter in modified Gubbels because Freibe discloses that such amounts are suitable for providing the desired effect (i.e., cure rate acceleration and adhesion promotion, respectively).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gubbels et al. (WO 2015/100198, citations made to U.S. 2016/0340548) in view of ONeil et al. (U.S. 5,338,574), in view of Friebe et al. (U.S. 6,162,756), as applied to claim 1 above, and further in view of Klosowski (U.S. 3,996,184)
Regarding claims 16-17, modified Gubbels teaches all of the above subject matter.  The ingredients and amounts discussed above also overlap the ranges of claims 16-17 but claims 16-17 also require a crosslinker in the catalyst package, which is optional in the claims discussed above.
Gubbels teaches that chain extenders, e.g., difunctional silanes, may be included in the composition ([0057], [0060]) to reduce the modulus of elongation with such chain extenders reacting with the functional polymer ends like the crosslinkers (i.e., competing with the 
It would further be obvious to include the chain extender with the crosslinker part of the two component composition in modified Gubbels (as claimed) because there are only three possible parts in which to put the chain extender (only in the base part, only in the crosslinker part, and in both parts) such that putting the chain extender in the crosslinker part is prima facie obvious in view of the finite number of possible options for where to include the chain extender.  This is further obvious because ONeil teaches that the chain extender is “part” of the crosslinker (as discussed above).
Modified Gubbels does not disclose the amount of the chain extender but this would have been obvious to adjust as an art-recognized result effective variable because Gubbels and/or Oneil recognize that the chain extender lowers the modulus of the composition and therefore adjusting the amount of the chain extender (including to values within the claimed range) would .
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that it would not be obvious to use a tin catalyst in Gubbels based on concerns associated with tin catalyst and based on the comparative examples.  This is not persuasive because, as explained in the rejection, Gubbels explicitly acknowledges that a minimal amount of catalyst may be needed (see citations above).  No other portion of Gubbels precludes catalyst entirely and therefore it is maintained that adding catalyst to speed up the reaction would be obvious.  Gubbels is also not limited to the examples/comparative examples.
Applicant argues that the elected dipodal silane allows for catalyst to be avoided, but as explained above and noted by Gubbels, even if the reaction may cure with the dipodal silane and 
Applicant argues that the comparative examples in Gubbels show that tin catalysts did not cure specific compositions when specific silane compounds are used.  This argument is somewhat confusing because these silane compounds do not correspond to the claimed non-dipodal adhesion promoter (as asserted by Applicant) because they are indeed dipodal (each has two, i.e., “bis,” trimethoxysilyl groups).  These compounds that failed to cure are also not the compound preferred by Gubbels and elected by Applicant as the dipodal silane compound (i.e., the elected silane compound and the one used in Gubbel’s examples are the same, whereas the comparative compounds that did not cure even with a tin catalyst are different dipodal silane compounds compared to the elected species).  
Applicant argues that the comparative examples in Gubbels failed to cure even with a tin catalyst and these comparative examples include some ingredients also within the scope of the present claims.  However, Gubbels is not limited to the examples/comparative examples.  Also, none of the comparative examples show that a combination of the elected dipodal silane compound with a tin catalyst (and any of the other claimed ingredients) failed to cure (i.e., the comparative examples that failed to cure all lack the elected dipodal silane compound).  To the contrary, when a tin catalyst is included with the elected dipodal silane compound, the curing time is beneficially reduced (as discussed above, see e.g., comp sample 2).  This confirms that the elected dipodal silane compound only allows for no catalyst to be used if longer cure times are tolerable, while adding catalyst improves/lowers cure time when time is a priority.
Applicant argues that there are multiple types of possible condensation catalyst but this is immaterial because tin catalysts are within that group of obvious condensation catalysts and therefore is obvious to use.
Applicant argues that ONeil does not disclose the elected dipodal silane compound but this is improper piecemeal analysis.
Applicant then argues unexpected results which is not persuasive because the claims are not commensurate in scope with regard to the type and amount of ingredients being claims.  In particular, Applicant argues that the type of organic polymer ingredient is critical in achieving the unexpected results but the examples use a narrower type and amount of polymer.  The dipodal and non-dipodal silane compounds are also argued as contributing to the unexpected improvement and are far broader in the claims in terms of type and amount compared to those used in the present examples.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787